Title: To George Washington from Major General William Heath, 19 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 19, 1777.

Saturday last the General Court Martial appointed for the Tryal of Lieut. Colonel Farrington of Colo. Putnams Regiment (charged with behaving in a scandalous and infamous manner) gave in their Judgment that He was Guilty of the Charge alledged against him & have adjudged him to be discharged from the Army—Incapable to serve in the Continental Service and ordered him to be published in the News Papers. I have approved the Judgment which has this Day been put in Execution—Immediately upon his being discharged from his Arrest the Council ordered him under close confinement.
The Friends of Peter Pickman Frye (who is under Sentence to be Shott for Desertion) have earnestly requested a Suspension of Execution, untill they can prefer a petition to the Honble Congress and receive their Determination thereon. As this request was backed by some Gentlemen of distinction I conceived it to be my Duty to indulge them with Time to present their Petition and have suspended his Executiong

to the 12th of June next. His Friends beg a pardon, the public call for his Execution; The former say he is Insane, the latter that he is more Knave than Fool. For my own part I neither ask for a pardon, or Execution, but shall strictly execute the pleasure of Congress.
General Du Coudray arrived here the last Week from France via of the West Indies and to morrow sets out to join your Excellency. He appears to be a Gentleman of Character and Abilities. He has here near twenty other Officers who he has directed to come on after him with the Artillery. We are told that he is to command all the Artillery and Engineers in the service of the United States, and that in consequence of his having assisted in the purchasing of Military Stores &c. the last Autumn his Commission is to have an Early Date. But will this be rewarding the Labours of those who early stood forth in Defence of the Rights of their Injured Country, and are still invariably passevering at every Hazard, or is their to be more Confidence put in a Stranger than in those who are bound by every Tie—natural & political to serve their Country.
I am forwarding on the Stores from Cambridge to Springfield, 65 Chests of fire Arms (exclusive of the 25. mentioned in my former Letter) about 64,000. Flints, 70 Boxes of Musquet Ball and 6 Bales of Tents are now on the Road; and all the Teams possible to be procured are now engaging. Thirty odd peices of Cannon have arrived at Cambridge, and others are on the Road, General Knox has sent Capt. Lillie of the Artillery to conduct on thirtytwo peices of the Cannon and has desired that Horses may be purchased here for them I have directed the Assistant Q.M. General to do it as soon as possible, but Capt. Lillie informs me that it will be near three weeks before the Harness and other necessary preparations can be Compleated at Springfield—The Expences attending the removal of so many Stores creates a very great Expence and the Chest is almost Exhausted.
I must again request your Excellency’s Direction as to the provision Stores in this State which are very considerable: At sherburn there are upward of 20,000 Bushels of Salt in one Store, the Q⟨uan⟩tity of Beef, Pork Liquors Rice and Flour are great of the last Article 3 or 4000 Barrels is already arrived and Capt. Tracy Informs me that if the Vessels which he daily expects should safely arrive the Quantity of Flour will be at least 20,000 Bbls. These Stores must have Guards. shall I engage a Sufficient Number of Men from the Militia in each Town where the Magazines of provisions are forming to Guard them? I take the Liberty to Enclose Copy of a Testimony given by Lieut. Colo. Farrington. I have the Honor to be Your Excellency’s Most Obt Servt

W. Heath

